Shoemaker, J.
This is an appeal by Michael D. Fleming, appellant, under Chapter 2506, Revised Code, from a decision of the Board of Franklin County Commissioners dismissing appellant for engaging in an unlawful strike in violation of Chapter 4117, Revised Code (so-called Ferguson Act). Appellant claims that the decision is not in accordance with law and is unconstitutional as violating both the federal and state Constitutions, and is not supported by reliable, probative and substantial evidence, is arbitrary, capricious, unreasonable, and on the ground *206that the county commissioners had no jurisdiction to hear and determine this matter.
Appellant claims that since he was an employee of the Franklin County Welfare Department, his superior was Thomas Brittenham, the director of the Franklin County Welfare Department, and, therefore, Thomas Brittenham was the only person authorized by Section 4117.04, Revised Code, to hold the hearing required by said statute.
Section 329.02, Revised Code, reads in part as follows:
“Under the control and direction of the board of County commissioners, the county director of welfare shall have full charge of the county department of welfare # # # J?
The court concludes that the Board of County Commissioners had a joint responsibility with the Director of the County Welfare Department in the removal of employees. That under Section 4117.04, Revised Code, the Board of County Commissioners is a “superior” authorized to give the required notice and hold the required hearing set forth therein.
For discussion of the other issues raised by appellant herein, see my decision of this date in case No. 232,646.
This court concludes that the decision of the Board of Franklin County Commissioners here in question is not unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable and probative evidence on the whole record.
Therefore, this court hereby affirms the decision of the Board of County Commissioners.

Decision affirmed.